United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2901
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Kobyashi Jones,                          *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 31, 2007
                                 Filed: June 4, 2007
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       In this direct criminal appeal of his 180-month prison sentence for being a felon
in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), Kobyashi Jones
challenges the district court’s1 determination that one of his prior convictions is a
“violent felony” within the meaning of 18 U.S.C. § 924(e)(1), which resulted in his
classification as an armed career criminal under U.S.S.G. § 4B1.4(a). Upon de novo
review, see United States v. Bockes, 447 F.3d 1090, 1092 (8th Cir. 2006), we affirm.



      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
       It is undisputed that Jones had a prior felony conviction for the offense of
tampering in the first degree, in violation of Mo. Rev. Stat. § 569.080.1(2) (1999),
based on his conduct in operating a jeep without the owner’s consent. Jones’s
argument on appeal is therefore foreclosed by United States v. Johnson, 417 F.3d 990,
997 (8th Cir. 2005) (holding that Missouri offense of tampering by operation is
violent felony for purposes of § 924(e)), cert. denied, 127 S. Ct. 285 (2006). Although
Jones contends that Johnson is wrongly decided, we are not, sitting as a panel, at
liberty to overrule Johnson. See Jackson v. Ault, 452 F.3d 734, 736 (8th Cir. 2006)
(only en banc court can overturn panel decision), cert. denied, 127 S. Ct. 946 (2007).

      Accordingly, we affirm.
                     ______________________________




                                         -2-